Citation Nr: 0725120	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for myopia.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a neck (cervical 
spine) disorder.

5.  Entitlement to service connection for an upper back 
(thoracic spine) disorder.

6.  Entitlement to service connection for a lower back 
(lumbar spine) disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1981 and from March 1991 to May 1996.  She had 
additional service in Air Force Reserve between her periods 
of active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In the October 2002 rating decision, the RO denied service 
connection for the disabilities listed on the title page of 
this decision as being issues on appeal.  The veteran 
perfected an appeal of those denials.  

In July 2003, the veteran presented oral testimony at a 
videoconference hearing before a Veterans Law Judge who is no 
longer employed at the Board, a transcript of which has been 
associated with the veteran's claims file.  In March 2004, 
the Board remanded, inter alia, the issues listed on the 
title page of this decision.  In October 2006, the Board 
wrote to the veteran and informed her that she had a right to 
another Board hearing because the Veterans Law Judge who 
presided over her July 2003 hearing is no longer at the 
Board.  Later in October 2006, the veteran indicated that she 
wanted another hearing.  In November 2006, the Board remanded 
the issues listed on the title page of this decision to 
schedule the veteran for a videoconference hearing.  

In March 2007, the veteran presented oral testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.  At the March 2007 hearing, the 
undersigned Veterans Law Judge granted a 90 day extension for 
the veteran to submit additional medical evidence.  See March 
2007 hearing transcript, page 3; see also 38 C.F.R. § 20.709 
(2006).  In June 2007, the veteran submitted additional 
medical evidence, to include duplicate copies of service 
medical records, with a waiver of initial agency of original 
jurisdiction (AOJ) consideration of such evidence.  
See 38 C.F.R. § 20.1304 (2006).

Request for another hearing

In a June 2007 statement, the veteran requested another 
videoconference hearing on the basis that it had been decided 
that another videoconference hearing would be scheduled 
within 90 days.  However, the March 2007 hearing transcript 
reflects that the veteran was merely granted a 90 day 
extension to submit additional medical evidence.  The matter 
of another hearing was not mentioned.  

The veteran has had two Board hearings.  She has also been 
afforded the opportunity to present evidence and argument in 
support of her claim.  As noted above, she has very recently 
submitted additional evidence in support of her claim.  There 
is no indication in the veteran's presentation, or otherwise 
in the record, of any necessity for scheduling another 
hearing.  The veteran's request for another hearing is 
denied.

Remanded issues

The issues of service connection for headaches, a neck 
(cervical spine) disorder, an upper back (thoracic spine) 
disorder, and a lower back (lumbar spine) disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues no longer on appeal

In the October 2002 rating decision, the RO denied service 
connection for allergies and an upper respiratory infections.  
The veteran perfected an appeal of those denials, and in 
March 2004 the Board remanded those issues.  In a September 
2006 rating decision, service connection was granted for 
allergic rhinitis and an upper respiratory infection; 
noncompensable (zero percent) disability ratings were 
assigned effective August 30, 2002.  The veteran was notified 
of this decision in an August 2006 letter.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
ratings or their effective dates.  These matters have 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
chronic sinusitis is related to in-service episodes of 
sinusitis during her second period of active duty.

2.  Competent medical evidence shows that the veteran's 
myopia is a refractive error of the eye.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2. The veteran's myopia is a congenital or developmental 
defect and is not considered to be a disease or injury for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for sinusitis and 
myopia.  As explained below, the remaining issues on appeal 
are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2004 and November 2006, the Board remanded the 
claims for further development.  

Pursuant to the March 2004 Board remand, the VA AMC asked the 
veteran to identify and authorize the release of medical 
evidence, to include the records of Dr. D.F.  The veteran did 
not respond to a March 2004 letter regarding that matter.   
Also pursuant to the March 2004 Board remand, in April and 
May 2005, the veteran underwent VA examinations.  The May 
2005 examiner rendered a medical nexus opinion regarding the 
veteran's myopia, in conformity with the Board's remand 
instructions.  

Pursuant to the November 2006 Board remand, the veteran was 
scheduled for a second videoconference hearing.  This was 
accomplished in March 2007.  Therefore, the Board finds that 
the RO has complied with the directives of the March 2004 and 
November 2006 remands.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims for service connection 
for sinusitis and myopia in letters sent in September 2002, 
March 2004, and September 2006, which were specifically 
intended to address the requirements of the VCAA.  The 
September 2002 VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims of service 
connection for sinusitis and myopia.

As for the evidence to be provided by the veteran, in the 
September 2002 and March 2004 letters, VA asked the veteran 
to identify relevant medical evidence.  In both letters, VA 
also provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
her for her claimed disabilities.

Moreover, in the September 2002 and March 2004 VCAA letters, 
the veteran was informed that VA would provide medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on her claims.  [A VA 
respiratory examination was conducted in April 2005, and a VA 
vision examination was conducted in May 2005.]

In the September 2002 VCAA letter, the veteran was informed 
that VA would make reasonable efforts to help her get 
evidence necessary to support her claims and that VA would 
obtain any records from VA medical centers, the military, or 
private providers.  In the March 2004 VCAA letter, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on her behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the September 2002 VCAA letter, the RO told the veteran 
that she may submit the evidence relevant to her claims.  In 
the March 2004 VCAA letter, the AMC specifically told the 
veteran to submit any evidence in her possession that she may 
have pertaining to his appeal.  These requests are open 
ended.  The VCAA letters thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by VA.  Moreover, the colloquy at the 
March 2007 hearing makes it clear that the veteran was aware 
of this requirement.  [The veteran in fact provided 
additional evidence directly to the Board in June 2007.]  

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims of service connection for sinusitis and myopia 
were adjudicated by the RO in October 2002, after the 
September 2002 VCAA letter.  Therefore, the timing of the 
VCAA notice with regard to four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) is not at issue as to these 
claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claims of service connection for sinusitis and myopia 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, she has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to those two crucial elements. 

As for the timing of the VCAA notice as the fourth and fifth 
elements, the AMC sent a letter to the veteran in September 
2006 that addressed element (4), degree of disability, and 
element (5), effective date.  The veteran was afforded an 
opportunity to respond.  Therefore, the essential fairness of 
the adjudication was not affected.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice as to five elements in Dingess/Hartman.  

As discussed below, the Board is granting service connection 
for sinusitis.  The Board is not responsible for assigning an 
initial disability rating or an effective date for service 
connection.  The Board is confident that should additional 
notice pursuant to Dingess/Hartman be required, such will be 
provided to the veteran.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for myopia, any questions as to the degree 
of disability and appropriate effective date to be assigned 
are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained to the extent necessary.  The evidence of record 
includes service medical records, private treatment records, 
VA medical records, a report of a private medical examination 
with medical opinions, and reports of VA examinations, which 
will be described below.

The Board notes that the veteran's service medical records 
may not be complete.  
In light of the decision below, which grants service 
connection for sinusitis, another search for service medical 
records is not necessary for that claim.  As for service 
connection for myopia, the veteran has submitted numerous 
records pertaining to her vision examinations during her 
first period of active duty, and there is no indication that 
there are records during Air Force Reserve service that would 
pertain to her myopia..

As was noted in the Stegall discussion above, the VA AMC 
requested in the May 2004 VCAA that the veteran authorize the 
release of records from Dr. D.F. However, the veteran has not 
authorized the release of records for that medical provider.  
The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records she 
has referred to, and she has not authorized VA to obtain 
those records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2006).  The veteran has retained the services 
of a representative.  The veteran has had two Board hearings.

Accordingly, the Board will proceed to a decision on the 
merits on two of the issues on appeal.

1.  Entitlement to service connection for sinusitis.

Pertinent law and regulations

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or 
(2) an injury incurred in inactive duty training.  
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), there is conflicting 
evidence as to whether the veteran currently has sinusitis.  
An August 2005 VA treatment record reflects that the veteran 
has chronic sinusitis.  Similarly, in May 2007, Dr. R.H. 
diagnosed severe, chronic, and permanent sinusitis.  Also, 
the veteran, a registered nurse, maintains that she has 
chronic sinusitis.  On the other hand, the April 2005 VA 
examiner did not diagnose sinusitis, apparently on the basis 
of normal sinus X-rays.  The preponderance of the competent 
medical evidence shows that the veteran has chronic 
sinusitis.  Accordingly, Hickson element (1) is satisfied.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, during the veteran's second period of 
active duty she had three documented episodes of sinusitis - 
in April 1991, March 1993, and September 1993.  Therefore, 
Hickson element (2) is met.

With respect to Hickson element (3), medical nexus, the 
medical evidence shows that the veteran had three episodes of 
sinusitis during her second period of service and that she 
still has sinusitis.  Dr. R.H. reviewed the veteran's 
pertinent service medical records and related her current 
sinusitis to active service.  See the May 2007 medical 
evaluation signed by Dr. R.H., pages 5, 11.  This competent 
medical opinion, fairly read, is sufficient to establish a 
nexus between the veteran's current sinusitis and the in-
service episodes of sinusitis.  The Board notes that there is 
no competent medical nexus opinion indicating that such a 
relationship does not exist.  [Since the April 2005 VA 
examiner did not diagnose sinusitis, that examiner did not 
provide a medical nexus opinion.]  Hickson element (3), and 
therefore all elements necessary to establish service 
connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for sinusitis.  The benefit sought on appeal is accordingly 
allowed.

2.  Entitlement to service connection for myopia.

Pertinent law and regulations

The Board has previously provided the law regarding service 
connection in general.

Congenital or developmental disabilities

Myopia is "nearsightedness."  Norris v. West, 11 Vet. 
App. 219, 220 (1998); Parker v. Derwinski, 1 Vet. App. 522, 
523 (1991).

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within in the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  

Defects of form or structure of the eye of a congenital or 
developmental origin, such as myopia (other than malignant or 
pernicious), will not, in themselves, be regarded as 
disabilities and may not be service connected on the basis of 
incurrence or natural progress during service.  Long-
established policy permits service connection  with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase of myopia 
producing uncorrectable impairment of vision.  Only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, Subchapter II, 
the organs of the special sense, Para. 11.07 (repealed 
effective December 13, 2005).

The current version of the VA Adjudication Procedure Manual 
provides refractive errors are due to abnormalities in the 
shape and conformation of the eye structures, and generally 
of congenital or developmental origin.  Examples include 
myopia.  The effect of uncomplicated refractive errors must 
be excluded in considering impairment of vision from the 
standpoint of service connection and evaluation with one 
exception - myopia that progressively rapidly during the 
periods of service and leads to destructive changes such as 
changes in the choroid, retinal hemorrhage, and retinal 
detachment.  VA Adjudication Procedure Manual, M21-1 MR, Part 
III, Subpart iv, Chapter 4, Section B (effective December 13, 
2005).

The veteran filed her claim of entitlement to service 
connection for myopia in August 2002.  Both versions of the 
VA Adjudication Procedure Manual are potentially applicable 
to his claim.  In any event, the Board finds that the 
language in both versions of the VA Adjudication Procedure 
Manual reflects no substantive change.
  
Analysis

It is undisputable that the veteran has myopia. The veteran's 
service medical records are replete with diagnoses of myopia 
based on eye examinations, and these diagnoses have continued 
post service.  

With respect to Hickson element (1), current disability, the 
question that must be answered is whether the veteran's 
myopia amounts to a congenital or developmental abnormality 
for which service connection may not be granted.  
Put another way, the Board must determine whether the 
veteran's myopia worsened during service to the point of 
being "pernicious, malicious, or rapidly progressive", 
and/or whether the myopia is otherwise currently manifested 
by destructive changes such as changes in the choroid, 
retinal hemorrhage, and retinal detachment, thus falling into 
an exception to the general rule against service connection 
for such disability.  

The veteran has asserted that her myopia progressed in 
service due to poor lighting in service.  See July 2003 
hearing transcript, page 4.  However, there is no contention, 
and no evidence, that the deterioration of her eyesight was 
"rapidly progressive"   Moreover, the veteran has not 
indicated, and no other medical professional has identified, 
destructive changes such as changes in the choroid, retinal 
hemorrhage, and retinal detachment.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Dr. R.H. diagnosed severe bilateral myopia.  Dr. R.H. noted 
that the veteran's visual function worsened during service, 
and opined that because her vision worsened, service 
connection should be granted on the basis of aggravation.  
See May 2007 independent medical evaluation, pages 3, 13. 
This statement, however, begs the question of whether  the 
veteran's myopia worsened during service to the point of 
being "pernicious, malicious, or rapidly progressive".  Dr. 
R.H. did not in fact indicate that the worsening of the 
veteran's myopia in service made the myopia so severe as to 
be considered pernicious, malicious, or rapidly progressive.  
Dr. R.H. additionally did not identify any current 
destructive changes, such as changes in the choroid, retinal 
hemorrhage, and retinal detachment.  [It does not in fact 
appear that Dr. R.H. performed an eye examination.]
  
In short, Dr. R.H.'s opinion does not touch upon the crucial 
question to be answered and therefore is of virtually no 
probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are inconclusive in nature cannot 
support a claim.].

The service medical records show that the veteran's distant 
vision was correctable to 20/20 bilaterally on entrance into 
her first period of active duty.  By the end of the first 
period of active duty, distant vision in the right eye was 
correctable to 20/25 and the left eye was correctable to 
20/20.  By the end of her second period of active duty her 
distant vision was correctable to 20/40 in the right eye and 
20/25 in the left eye.  This medical evidence, covering 1969 
to 1996,  does not show a rapid increase of myopia, nor does 
it show that the myopia is productive of an uncorrectable 
impairment of vision.  

In this connection, the Board believes that the term 
"uncorrectable" in VA Manual M21-1 means exactly what it 
says, that vision cannot be corrected.  The Board does not 
read "uncorrectable" as meaning "not correctable to 
20/20".  There is nothing in the manual which suggests that 
such interpretation is implied.  The medical records make it 
clear that the veteran's vision is correctable, albeit not to 
20/20; hence here vision is not uncorrectable.   

Moreover, the service medical records do not reflect a 
specific diagnosis of pernicious or malicious myopia.  While 
the service medical records show diagnoses of associated 
anisometropic amblyopia in the right eye and bilateral myopic 
retinal degeneration, there are no findings or diagnoses of 
retinal hemorrhage or retinal detachment.  

Crucially, in the Board's estimation, the April 2005 VA 
examiner noted that based on a review of the claims file, the 
veteran's condition represented a progressive refractive 
error and that the progression of myopia in service was due 
to the natural progress of the disease.  Moreover, the 
examiner did not note the presence of retinal hemorrhage or 
retinal detachment.  

In February 1975, it was noted that the veteran had choroid 
degeneration.  The Board has carefully reviewed the record to 
determine whether the veteran currently has changes in the 
choroid.  A number of eye examinations in the veteran's 
service medical records from both periods of active duty 
after February 1975 do not reflect such a finding.  
Specifically, in April 1978, a fundi examination of the right 
eye revealed that the vessels were normal.  Much more 
recently, the April 2005 VA examiner did not diagnose or note 
changes of the choroid, and his report reflects that the eye 
vessels are normal.  

As has been alluded to above, the veteran is a registered 
nurse.  She has generally indicated that she believes that 
her myopia warrants service connection.  
Her medical opinions cannot be rejected out of hand.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay 
persons without medical training they are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis] with Goss v. 
Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments].

The veteran's medical expertise does not appear to extent to 
diseases of the eye. Moreover, even conceding some medical 
knowledge, the Board believes that the veteran's self 
interest renders her less than objective in medical matters 
involving potential monetary benefits from the government.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  In addition, 
she has not provided any specific rationale for her general 
contentions concerning service connection, aside from her 
statements that he vision became worse in service (which is 
not in dispute) due to poor lighting conditions.  The Board 
places little weight of probative value on the veteran's 
contentions as to medical questions.

On the other hand, the Board attaches great weight of 
probative value to the report of the April 2005 VA 
examination.  That report is reflective of a thorough eye 
examination and is based upon a review of the veteran's 
claims file.  See Bloom, supra.  Accordingly, in determining 
whether the veteran's myopia is the type for service 
connection could be granted, to include based on the presence 
of current changes in the choroid, the Board places greater 
weight on the more recent service medical records and the 
report of the April 2005 VA examination than on the veteran's 
assertions (notwithstanding her status as a registered 
nurse), and the inconclusive report of Dr. R.H.  

In short, a preponderance of the competent medical evidence 
of record does not support a finding that the veteran's 
myopia is pernicious, malicious, or rapidly progressive, or 
is otherwise currently manifested by destructive changes such 
as changes in the choroid, retinal hemorrhage, and retinal 
detachment.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For 
reasons stated above, the Board finds that the veteran's 
myopia is not such a disability.  In the absence of competent 
medical diagnosis of an eye disability for which service 
connection could be granted, service connection may not be 
granted.  Hickson element (1) has not been met, and the 
veteran's claim fails on that basis alone.  

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for a refractive error.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for sinusitis is granted.

Service connection for myopia is denied.


REMAND

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a neck (cervical 
spine) disorder.

5.  Entitlement to service connection for an upper back 
(thoracic spine) disorder.

6.  Entitlement to service connection for a lower back 
(lumbar spine) disorder.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
evidentiary development.

The veteran submitted her own service medical records to VA.  
She submitted the original service medical records from her 
second period of active duty and photocopies of her service 
medical records from her first period of active duty.  She 
did not submit any records from her Air Force Reserve 
service.  

The Board notes that VA has not requested service medical 
records from the veteran's first period of active duty or 
from her period of active service with Air Force Reserves.  
Instead, VA has relied on the service medical records 
submitted by the veteran.

The veteran reported two motor vehicle accidents during her 
first period of active duty, one in 1977 and the other in 
1979, and a third motor vehicle accident in 1990, apparently 
during Air Force Reserve duty.  The service medical records 
submitted by the veteran regarding her first period of active 
duty do not mention any motor vehicle accidents.  Also, the 
veteran asserts that her Air Force Reserve service medical 
records are relevant to her musculoskeletal claims and may 
reveal treatment for the third motor vehicle accident.  
Additional development with regard to these matters is 
necessary.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should contact the veteran, and 
ask her whether she received treatment 
for any injuries sustained in motor 
vehicle accidents in 1977 and 1979 during 
her first period of active duty and if so 
to identify any military or non-military 
facilities where she received any such 
treatment.  Any such identified records 
should be obtained and associated with 
the veteran's claims file.

2.  VBA should contact the National 
Personnel Records Center or other 
appropriate repository and attempt to 
obtain the veteran's service medical 
records from her first period of service 
as well as her service in the Air Force 
Reserve.  Any such service medical 
records obtained should be associated 
with the veteran's claims folder.

3. After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues 
remaining on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


